TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-19-00244-CR


                               Christopher Hamilton, Appellant

                                                v.

                                  The State of Texas, Appellee


               FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
    NO. D-1-DC-18-904056, THE HONORABLE JULIE H. KOCUREK, JUDGE PRESIDING



                            MEMORANDUM OPINION


               A jury convicted appellant Christopher Hamilton of one count of murder and two

counts of aggravated robbery. See Tex. Penal Code §§ 19.02(b), 29.03(a). Appellant was

sentenced to twenty years’ imprisonment for each count, with the sentences running

concurrently. In four points of error, appellant contends that the evidence was insufficient to

corroborate the accomplice witness testimony and that the judgments contain clerical errors

requiring correction. For the following reasons, we modify the trial court’s judgments to correct

clerical errors and, as modified, affirm the judgments of conviction.
                                       BACKGROUND1

               The jury heard evidence that on the night of June 8, 2017, Jason Macabe and

Cutberto Moran-Ayala were in a parked vehicle in a parking lot of an apartment complex off

St. Elmo Street in South Austin, at which time Macabe and Moran-Ayala were robbed at

gunpoint and Moran-Ayala was shot twice. After discovering that Moran-Ayala had been shot

during the incident, Macabe drove him to Moran-Ayala’s apartment on Exchange Drive. EMS

and the police were dispatched to that location as well as the apartment complex off St. Elmo

Street. EMS attempted life-saving procedures on Moran-Ayala, but he was pronounced dead at

the scene.

               Based on their investigations, which included obtaining physical descriptions of

the suspects, the police determined that three men were involved in the robberies and murder:

Akeem Bradford, Savon Galloway, and an individual named Chris, Ron, or Rari. Bradford was

arrested in the early morning hours following the commission of the crimes and cooperated with

the investigation. The police also obtained an arrest warrant for Galloway and located him at a

different apartment later that day. After they observed him and another man, who was later

identified as appellant, step out briefly and then go back inside the apartment, officers

surrounded the apartment in tactical gear, and several of them at the front of the apartment yelled

for the occupants to come out of the apartment. In response, three women and a child exited, but

the men remained in the apartment despite the officers continuing to ask them to step outside and

advising them of Galloway’s arrest warrant. A SWAT team arrived approximately forty minutes

       1
          Because appellant does not challenge the sufficiency of the evidence supporting his
convictions, we provide only a general overview of the facts of the case. See King v. State,
953 S.W.2d 266, 267 (Tex. Crim. App. 1997). We provide additional facts as necessary to
advise the parties of the Court’s decision and the basic reasons for it. See Tex. R. App. P. 47.1,
47.4. The facts recited are taken from the testimony and other evidence presented at trial.
                                                2
later, gave similar verbal instructions to the apartment’s occupants to step outside, and then

entered the apartment with shields and deployed tear gas rounds into the door of a bathroom on

the second floor. Shortly after that, Galloway and appellant exited from the bathroom and were

taken into custody.     Appellant was subsequently arrested and indicted for the aggravated

robberies of Macabe and Moran-Ayala and the murder of Moran-Ayala.2

                The State’s witnesses during the trial’s guilt/innocence phase included Macabe

and Bradford, who remained in jail facing charges arising from the murder and aggravated

robberies. Macabe testified that he drove to the apartment off St. Elmo Street in South Austin in

a four-door Jeep Cherokee while Moran-Ayala was in the front passenger seat communicating by

phone to someone that he was “coming” and providing driving directions to Macabe because

Macabe was unfamiliar with South Austin.3 When they arrived at the apartment complex,

Macabe saw “three gentlemen with hoodies” “kind of huddled in a dark area.”4 After Macabe

parked the Jeep, a man opened the rear door on the passenger side and got into the back seat.

Macabe “figured out” that Moran-Ayala was planning to sell marijuana to the man, but during

the drug transaction, a second man appeared on the driver’s side of the Jeep with a gun and

tapped the gun against the front driver’s window. The man in the backseat told them “it’s a

robbery” and demanded that they “give” “everything [they] got.” Macabe also saw “a shadow at

the end of [his] jeep” “kind of like lurking” and “felt like it was somebody at the end of [his]


       2
          Appellant was indicted for capital murder, murder, and two counts of aggravated
robbery, but the State waived the count of capital murder and proceeded to trial on the
other counts.
       3
          He testified that he was “not from South Austin,” “[did not] deal with South Austin,”
and “[did not] know anything about South Austin.”
       4
           He also described what he saw as “three shadows just kind of lurking in the dark.”
                                                 3
Jeep.” Macabe threw his wallet and cell phone into the backseat, but Moran-Ayala refused to

comply with the demand to give up his property, and the driver’s side rear window was broken

and gunshots were fired. Macabe heard multiple gunshots being fired during the incident with

the “first shot [coming] from the back window.” After the driver’s side rear window was

“broke[n],” the man who tapped his gun on the window “lean[ed] all the way in” the Jeep from

that window, and a struggle occurred between him and Moran-Ayala over the gun with

Moran-Ayala gaining control of it and the men running away. Macabe was able to reverse the

Jeep and drive away with Moran-Ayala, but he discovered that Moran-Ayala had been shot and

was losing consciousness. He then drove them to Moran-Ayala’s apartment. The gun that

Moran-Ayala had taken during the incident remained in the Jeep.

               Bradford testified that he found someone who was selling marijuana on the

internet and asked him to come to the apartments off St. Elmo Street and that he, Galloway, and

appellant had agreed to rob the “weed-dealer,” who was later identified to be Moran-Ayala.

According to Bradford, both appellant and Galloway had guns, and he believed that appellant

had a .40 caliber semi-automatic pistol and Galloway had a nine-millimeter. The agreed-upon

plan was for Bradford to get in the back seat and for Galloway and appellant “to come up to the

car and with their guns out and just rob the car while [he was] in it.” In accordance with this

plan, Bradford got in the back seat on the passenger side of the Jeep, and Galloway and appellant

came up to the Jeep with their guns out. The dealer (Moran-Ayala) and Galloway, however,

started “tussling” over Galloway’s gun, and it went off. The dealer “got control” of the gun and

“pointed it out the window,” and appellant was “right there” and “fired two shots and hit the

dude.” Galloway, Bradford, and appellant ran away from the Jeep in different directions, but

they got back together and ran an errand “a few minutes after the shooting.”

                                                4
               The State’s witnesses also included police officers and detectives who testified

about their various roles in responding and investigating the crimes and a woman who testified

that she lived in the apartment complex off St. Elmo Street, called 911 on the night of the

incident after hearing gunshots, and saw a “car speeding off” and “three African-American

gentlemen running from different directions of the apartment complex.”5 A detective testified

about locating Galloway at the different apartment the following day and taking him and

appellant into custody with the assistance of the SWAT team. A latent print examiner testified

that Galloway’s left palm print was found on the driver’s side front door of the Jeep and a print

of appellant’s right little finger was found on the exterior of the driver’s side rear door handle of

the Jeep. The evidence showed that the Jeep was “very clean” and “had been recently detailed”

but that the “driver rear door window had been shattered, and glass pieces were on the driver rear

back seat and floorboard area.” The police also recovered a nine-millimeter handgun from the

floorboard of the Jeep, a missing trigger to the nine-millimeter handgun that appeared to have

been struck by a bullet, a hollow-point nine-millimeter projectile on the passenger front seat,

nine-millimeter shell casings, and other projectile fragments.        Testimony was offered that

without the trigger, the gun was not capable of being fired. Additionally, the police recovered

two .40 caliber cartridge casings and one live .40 caliber round near where the Jeep was

parked but did not locate an additional firearm. The firearm examiner identified the projectile

fragment found on the passenger front seat as having characteristics consistent with a .40 caliber

handgun and testified that “a .40 caliber cannot physically be fired safely or physically by



       5
           Another witness for the State was the chief medical examiner who performed the
autopsy on Moran-Ayala. He confirmed that Moran-Ayala had been shot twice and concluded
that the cause of death was gunshot wounds.
                                                 5
a nine-millimeter caliber pistol.” The defense did not call witnesses during the guilt/innocence

phase.

               The jury charge allowed the jury to convict appellant on several different theories

as to each count and either as a principal or party. See Tex. Penal Code §§ 7.01 (describing

parties to offense), 7.02 (describing criminal responsibility for conduct of another). The jury

found appellant guilty of one count of murder and two counts of aggravated robbery. See id.

§§ 19.02(b), 29.03(a).   After hearing additional evidence, the jury assessed punishment at

confinement for twenty years in the Texas Department of Criminal Justice on each count, and the

court entered judgments of conviction accordingly. Appellant filed a motion for new trial, which

was overruled by operation of law, and this appeal followed.


                                          ANALYSIS

Accomplice Witness Testimony

               In his first point of error, appellant argues that the evidence was insufficient to

corroborate the accomplice witness testimony of Bradford. He argues that the State’s evidence

“only demonstrated that appellant was merely present at the scene and may have fled from the

scene” and that the State “adduced no evidence whatsoever that corroborated [Bradford]’s

testimony that appellant participated in the planning or in the actual commission of the crimes.”

               “A conviction cannot be had upon the testimony of an accomplice unless

corroborated by other evidence tending to connect the defendant with the offense committed; the

corroboration is not sufficient if it merely shows the commission of the offense.” Tex. Code

Crim. Proc. art. 38.14. “Under this rule, the reviewing court eliminates all of the accomplice

testimony from consideration and then examines the remaining portions of the record to see if


                                                6
there is any evidence that tends to connect the accused with the commission of the crime.”

Castillo v. State, 221 S.W.3d 689, 691 (Tex. Crim. App. 2007) (citing Solomon v. State,

49 S.W.3d 356, 361 (Tex. Crim. App. 2001)); see also Druery v. State, 225 S.W.3d 491, 498

(Tex. Crim. App. 2007) (“This accomplice witness rule creates a statutorily imposed review and

is not derived from federal or state constitutional principles that define the legal and factual

sufficiency standards.”).

               “The corroborating evidence need not be sufficient by itself to establish guilt;

there simply needs to be ‘other’ evidence ‘tending to connect’ the defendant to the offense.”

Castillo, 221 S.W.3d at 691; see also Joubert v. State, 235 S.W.3d 729, 731 (Tex. Crim. App.

2007) (explaining that corroborating evidence need not tend to connect defendant to every

element of crime or establish exact nature of defendant’s involvement whether as principal or

party). We view the non-accomplice evidence in the light most favorable to the verdict and

determine whether a reasonable juror could conclude that this evidence, taken as a whole, tends

to connect the defendant to the offense. Gill v. State, 873 S.W.2d 45, 48 (Tex. Crim. App. 1994).

               As support for his position, appellant relies on the inability of the testifying

witnesses to the crimes, Macabe and the women who called 911, to identify appellant as a

participant. He also argues that Macabe’s testimony of a “shadow” or figure near the rear of the

Jeep “only provides the argument that appellant may have been present at the scene” and “not

evidence that he participated in the crimes” and that his fingerprint on the Jeep “does not provide

evidence of anything more than merely being present at the scene.” See Malone v. State,

253 S.W.3d 253, 257 (Tex. Crim. App. 2008) (“[M]ere presence alone of a defendant at the

scene of a crime is insufficient to corroborate accomplice testimony.” (citation omitted)). But

“proof that the accused was at or near the scene of the crime at or about the time of its

                                                7
commission, when coupled with other suspicious circumstances, may tend to connect the

accused to the crime so as to furnish sufficient corroboration to support a conviction.” Id.

               The evidence showed that the Jeep had been recently detailed and was “very

clean,” Macabe and Moran-Ayala were at the apartment off St. Elmo only a short time, two guns

were involved in the incident, a nine-millimeter and a .40 caliber, and appellant’s fingerprint was

found on the driver’s side rear door handle of the Jeep, the precise location where the door’s

window was broken and from which shots were fired. See Rogers v. State, 461 S.W.2d 399, 402

(Tex. Crim. App. 1970) (stating that suspicious circumstances may include defendant’s lack of

apparent reason for being present at scene of crime); see also Smith v. State, 332 S.W.3d 425,

442 (Tex. Crim. App. 2011) (explaining that opportunity evidence is insufficient on its own but

that it may be considered in connection with other evidence that tends to connect accused to

crime); Hernandez v. State, No. 03-10-00863-CR, 2013 Tex. App. LEXIS 8410, at *13–16 (Tex.

App.—Austin 2013, no pet.) (mem. op., not designated for publication) (determining that

standard required for corroboration of jailhouse informant testimony is same as that required for

accomplice witness testimony and concluding that evidence, which included that appellant was

present at time of murder and had opportunity to intervene to help victim but did not, “taken

together” was sufficient to corroborate jailhouse informant testimony). Based on this evidence,

the jury reasonably could have concluded that appellant had not touched the Jeep’s door handle

at some other time but during the incident and, therefore, that he was actively involved in the

commission of the crimes.

               Appellant also did not report the incident to the police.        See Cox v. State,

830 S.W.2d 609, 612 (Tex. Crim. App. 1992) (considering evidence that defendant was present

for offense but did not report it to authorities until questioned by police among evidence that

                                                 8
court found to be sufficient to corroborate accomplice witness testimony). And the evidence

showed that appellant and Galloway were together the following day at the different apartment

and refused to comply with the directives from the police and SWAT team to step outside,

requiring the SWAT team to force entry into the apartment and deploy tear gas to take them into

custody. See Smith, 332 S.W.3d at 445 (considering evidence of accused’s behavior before and

after murders “to constitute independent circumstances that tend[ed] to connect her to the

murders”); Simmons v. State, 282 S.W.3d 504, 511 (Tex. Crim. App. 2009) (considering

evidence tending to prove defendant’s consciousness of guilt among evidence that tended to

connect defendant to offense); Gill, 873 S.W.2d at 48–49 (collecting cases where Court of

Criminal Appeals found sufficient corroboration based in part on defendant and accomplice

being together within several hours of offense); Jackson v. State, 745 S.W.2d 4, 13 (Tex. Crim.

App. 1988) (“Although the presence of the accused in the company of the accomplice, near the

time of the offense, while alone is not conclusive it nevertheless is an important factor in

determining corroboration.”); Barnes v. State, 62 S.W.3d 288, 301–02 (Tex. App.—Austin 2001,

pet. ref’d) (concluding that there was sufficient corroboration from evidence that included

defendant’s palm print found on vehicle, failure to report to work or collect paycheck after

offense, and failure to surrender to authorities until month later).

                Viewing the non-accomplice evidence, taken as a whole, in the light most

favorable to the jury’s verdict, we conclude that a reasonable juror could have found Bradford’s

testimony to be sufficiently corroborated. See Gill, 873 S.W.2d at 48. Accordingly, we overrule

appellant’s first point of error.




                                                  9
Clerical Errors in Judgments

               In his second, third, and fourth points of error, appellant contends that the

judgments of conviction contain clerical errors, and the State agrees.           The judgment of

conviction for murder erroneously states that the “Statute for Offense” is section 19.02(c) of the

Penal Code. The statute for murder as alleged in this case is section 19.02(b) of the Penal Code.

The judgments of conviction for the two counts of aggravated robbery also state erroneously that

the “Statute for Offense” is section 19.02(c) of the Penal Code. The statute for aggravated

robbery as alleged in this case is section 29.03(a) of the Penal Code.

               This Court has authority to modify incorrect judgments when the necessary

information is available to do so. See Tex. R. App. P. 43.2(b); Bigley v. State, 865 S.W.2d 26,

27–28 (Tex. Crim. App. 1993). Accordingly, we sustain appellant’s second, third, and fourth

points of error and modify the judgment for murder to state that the “Statute for Offense” is

section 19.02(b) of the Penal Code and modify the judgments for the two counts of aggravated

robbery to state that the “Statute for Offense” is section 29.03(a) of the Penal Code.


                                         CONCLUSION

               For these reasons, we modify the judgments as noted above to correct clerical

errors and affirm the trial court’s judgments of conviction as modified.




                                                10
                                            __________________________________________
                                            Melissa Goodwin, Justice

Before Justices Goodwin, Kelly, and Smith

Modified and, As Modified, Affirmed

Filed: April 14, 2021

Do Not Publish




                                              11